Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1: Figure 1 is directed to a drive axle system 10 including two clutches 150, 152 mounted on a drive pinion 36 connected between two electrical motors 38, 40 via two transfer gear sets 41, 42 and a differential assembly 32;
Species 2: Figure 5 is directed to a drive axle system 10 including two clutches 150, 152 mounted on motor shafts 112, 122 of two electrical motors 38, 40 and connected to a differential assembly 32 via a transfer gear set 200 and a pinion shaft 36, and connected to an auxiliary device 204 via two auxiliary gear sets 242 and 244;
Species 3: Figure 13 is directed to a drive axle system including first and second electric motors 38, 40 mounted on each side of a drive pinion 36 of the differential assembly via clutches 150, 152; and
Species 4: Figure 14 is directed to a drive axle system including first and second electric motors 38, 40 connected to a differential assembly 32’ via two clutches 300, 304 in series.
 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In this case, the arrangement of each drive axle of the three species is distinct and unique.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims appear to be generic to the four Species indicated above.

i) the species of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
ii) the species of patentably indistinct species require a different field of search (i.e., searching in different symbol group/subgroup or electronic resources, employing different search strategies or search queries and prior art consideration).
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659